FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Amendment") is dated August 10, 2005, and entered into by and among MMI
PRODUCTS, INC., a Delaware corporation ("MMI"), MMI MANAGEMENT SERVICES LP, a
Delaware limited partnership ("Partnership"), MMI MANAGEMENT INC., a Delaware
corporation ("Management") (MMI, Partnership and Management being hereinafter
individually and collectively referred to as "Existing Borrower"), IVY STEEL &
WIRE, INC., a Delaware corporation f/k/a Structural Reinforcement Products, Inc.
("SRP") (Existing Borrower and SRP being hereinafter individually and
collectively, unless the context otherwise requires, referred to as "Restated
Borrower"), MMI STRANDCO, LP, a Delaware limited partnership ("StrandCo")
(Restated Borrower and StrandCo being hereinafter, individually and
collectively, unless the context otherwise requires, referred to as Borrower"),
FLEET CAPITAL CORPORATION, a Rhode Island corporation, successor by merger to
Fleet Capital Corporation, a Connecticut corporation, formerly known as Shawmut
Capital Corporation, a Connecticut corporation, successor in interest by
assignment to Barclays Business Credit, Inc., a Connecticut corporation
("Fleet"), GE BUSINESS CAPITAL CORPORATION, successor to Transamerica Business
Capital Corporation, a Delaware corporation formerly known as Transamerica
Business Credit Corporation ("GE"), THE CIT GROUP/BUSINESS CREDIT, INC., a New
York corporation ("CIT") (Fleet, GE and CIT are collectively referred to as
"Lenders" or each individually a "Lender"), and Fleet, as collateral agent for
Lenders ("Collateral Agent").

A. Existing Borrowers, Lenders and Collateral Agent have entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
October 30, 2001 (as amended from time to time, the "Loan Agreement").

B. In connection with the execution of that certain Conversion Agreement (the
"Conversion Agreement") as of July 3, 2005, by and among StrandCo and RettCo
Steel, LLC, a Delaware limited liability company ("Processor"), MMI has formed
StrandCo as a wholly-owned subsidiary.

C. The parties hereto desire to (1) add StrandCo as a co-borrower to the credit
facility established by the Loan Agreement and (2) amend the Loan Agreement and
the Other Agreements as hereinafter set forth.

NOW, THEREFORE,

in consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:



ARTICLE 1.
Definitions

ARTICLE 1.1. Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE 2.
Amendments

ARTICLE 2.1. Amendment of Preamble of the Loan Agreement. Upon the satisfaction
of the conditions set forth in Article III hereof, the preamble of the Loan
Agreement is hereby deleted in its entirety and the following substituted in
lieu thereof:

"THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made this 30th
day of October, 2001, by and among MMI PRODUCTS, INC., a Delaware corporation
("MMI"), MMI MANAGEMENT SERVICES LP, a Delaware limited partnership
("Partnership"), MMI MANAGEMENT INC., a Delaware corporation ("Management")
(MMI, Partnership and Management being hereinafter individually and collectively
referred to as "Existing Borrower"), IVY STEEL & WIRE, INC., a Delaware
corporation f/k/a Structural Reinforcement Products, Inc. ("SRP") (Existing
Borrower and SRP being hereinafter individually and collectively, unless the
context otherwise requires, referred to as "Restated Borrower"), MMI STRANDCO,
LP, a Delaware limited partnership ("StrandCo") (Restated Borrower and StrandCo
being hereinafter ]individually and collectively, unless the context otherwise
requires, referred to as Borrower") FLEET CAPITAL CORPORATION, a Rhode Island
corporation, successor by merger to Fleet Capital Corporation, a Connecticut
corporation, formerly known as Shawmut Capital Corporation, a Connecticut
corporation, successor in interest by assignment to Barclays Business Credit,
Inc., a Connecticut corporation ("Fleet"), GE BUSINESS CAPITAL CORPORATION,
successor to Transamerica Business Capital Corporation, a Delaware corporation
formerly known as Transamerica Business Credit Corporation ("GE"), THE CIT
GROUP/BUSINESS CREDIT, INC., a New York corporation ("CIT") (Fleet, GE and CIT
are collectively referred to as "Lenders" or each individually a "Lender"), and
Fleet, as collateral agent for Lenders ("Collateral Agent")."

ARTICLE 2.2. Amendment of Section 1.1 of the Loan Agreement; Amendment of
Definitions. Effective upon satisfaction of the conditions set forth in Article
III of this Amendment, the definitions of "Eligible Inventory," "Guarantor,"
"Guaranty Agreement," "Revolving Credit Notes," and "Stock Pledge Agreement"
contained in Section 1.1 of the Loan Agreement are hereby deleted in their
entirety and the following definitions substituted in lieu thereof:

Eligible Inventory

- such Inventory of Borrower which Collateral Agent, in its reasonable credit
judgment applied in accordance with its usual and customary practices to
borrowing base credits generally, deems to be Eligible Inventory. Without
limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory unless, in Collateral Agent's opinion, it (a) is finished goods or raw
materials, (b) is in good and salable condition, (c) is not obsolete or
unmerchantable, (d) meets all material standards imposed by any governmental
agency or authority, (e) conforms in all material respects to the warranties and
representations set forth in Section 6.1 hereof, (f) is at all times subject to
Collateral Agent's duly perfected, first priority security interest and is not
subject to any other Lien except a Permitted Lien, (g) is situated at a location
in compliance with Section 4.7 hereof or is in transit between any such
locations and (h) is not subject to any landlords, mortgagees, bailees or
warehousemens Lien (unless such Lien has been waived in writing by the
applicable landlord, mortgagee, bailee or warehouseman pursuant to a lien waiver
in form and substance satisfactory to Collateral Agent in its sole discretion).
Notwithstanding the foregoing, in no event shall Eligible Inventory include
greater than $3,000,000 of Inventory deemed eligible under clause (h) above if
such Inventory is also subject to the Conversion Agreement.



"Guarantor-individually and collectively, Parent, Partnership, Management, SRP,
StrandCo, StrandCo GP, Strandco LP and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations."

"Guaranty Agreement-means (a) that certain Second Amended and Restated
Unconditional Guaranty Agreement, dated as of the date hereof, executed by
Parent in form and substance reasonably satisfactory to Lenders, (b) that
certain Guaranty Agreement, dated as of the date hereof, executed by Partnership
in form and substance reasonably satisfactory to Lenders, (c) that certain
Guaranty Agreement, dated as of the date hereof, executed by Management in form
and substance reasonably satisfactory to Lenders, (d) that certain Guaranty
Agreement, dated as of December 30, 2002, executed by SRP in form and substance
reasonably satisfactory to Lenders, (e) that certain Guaranty Agreement, dated
as of August 10, 2005, executed by StrandCo in form and substance reasonably
satisfactory to Lenders, (f) that certain Guaranty Agreement, dated as of
August 10, 2005, executed by StrandCo GP in form and substance reasonably
satisfactory to Lenders, (g) that certain Guaranty Agreement, dated as of
August 10, 2005, executed by StrandCo LP in form and substance reasonably
satisfactory to Lenders, and (h) any other guaranty agreement executed by a
Guarantor in form and substance reasonably satisfactory to Lenders, as each of
the same may be amended, supplemented or otherwise modified from time to time."

"Revolving Credit Notes - collectively (a) the Eleventh Amended and Restated
Secured Promissory Note (Revolving), dated as of August 10, 2005, executed by
Borrower in favor of Fleet, evidencing Borrower's indebtedness to Fleet for its
Revolving Credit Percentage, (b) the Tenth Amended and Restated Secured
Promissory Note (Revolving) dated as of August 10, 2005, executed by Borrower in
favor of GE evidencing Borrower's indebtedness to GE for its Revolving Credit
Percentage, and (c) the Second Amended and Restated Secured Promissory Note
(Revolving) dated as of August 10, 2005, executed by Borrower in favor of CIT,
evidencing Borrower's indebtedness to CIT for its Revolving Credit Percentage,
each of which shall be in the form of Exhibit B attached hereto, as amended,
renewed, modified, extended or restated from time to time."

"Stock Pledge Agreement-means collectively, (a) that certain Second Amended and
Restated Stock Pledge Agreement, dated as of the date hereof, executed by Parent
in favor of Collateral Agent by which Parent granted to Collateral Agent, for
the benefit of Lenders, a first priority security interest in all of the issued
and outstanding shares of capital stock of MMI, (b) that certain Amended and
Restated Stock Pledge Agreement, dated as of December 30, 2002, executed by MMI
in favor of Collateral Agent by which MMI granted to Collateral Agent, for the
benefit of Lenders, a first priority security interest in all of the issued and
outstanding shares of capital stock of each of Management and SRP, (c) that
certain Second Amended and Restated Stock Pledge Agreement, dated as of
August 10, 2005, executed by MMI in favor of Collateral Agent by which MMI
granted to Collateral Agent, for the benefit of Lenders, a first priority
security interest in all of the issued and outstanding shares of capital stock
of each of Management, SRP, StrandCo GP and StrandCo LP, (d) that certain Stock
Pledge Agreement, dated as of August 10, 2005, executed by StrandCo GP and
StrandCo LP in favor of Collateral Agent by which StrandCo GP and StrandCo LP
granted to Collateral Agent, for the benefit of Lenders, a first priority
security interest in all of the issued and outstanding shares of capital stock
of StrandCo and (e) any other stock pledge agreement executed by a Borrower or
Guarantor in form and substance reasonably satisfactory to Lenders, as each of
the same may have been or may be amended, supplemented or otherwise modified
from time to time."

ARTICLE 2.3. Amendment of Section 1.1 of the Loan Agreement; Addition of New
Definitions. Effective upon satisfaction of the conditions set forth in Article
III of this Amendment, the following definitions are hereby added to Section 1.1
of the Loan Agreement, to be placed in Section 1.1 in proper alphabetical order
and to read as follows:

"'Conversion Agreement' - means that certain Conversion Agreement, dated as of
July 3, 2005, by and between StrandCo and RettCo Steel, LLC, a Delaware limited
liability company."

"'Fifth Amendment' - that certain Fifth Amendment to Second Amended and Restated
Loan and Security Agreement dated as of August 10, 2005, by and among Borrower,
Collateral Agent and Lenders."

"'StrandCo' - means MMI StrandCo, LP, a Delaware limited partnership."

"'StrandCo GP' - means MMI StrandCo GP, LLC, a Delaware limited liability
company."

"'StrandCo LP' - means MMI StrandCo LP, LLC, a Delaware limited liability
company."

ARTICLE 2.4. Amendment of Section 1.4 of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment, the
first sentence of Section 1.4 of the Loan Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:

"All references to "Borrower" or "Borrowers" herein shall refer to and include
each of MMI, Partnership, Management, SRP and StrandCo separately and all
representations contained herein shall be deemed to be separately made by each
of them, and each of the covenants, agreements and obligations set forth herein
shall be deemed to be the joint and several covenants, agreements and
obligations of them."

ARTICLE 2.5. Amendment of Section 2.11 and Addition of Section 2.12 to the Loan
Agreement. Effective upon satisfaction of the conditions set forth in Article
III of this Amendment, the Loan Agreement is hereby amended by deleting Section
2.11 in its entirety and replacing it with Section 2.11 below and adding Section
2.12 below:

"2.11 Restated Borrower Obligations. Notwithstanding any other provision of the
Notes or this Agreement to the contrary, it is hereby agreed that StrandCo is
not assuming payment of the unpaid principal balance of the Obligations which
were incurred by Restated Borrower prior to August 10, 2005, pursuant to the
Loan Documents (the "Restated Borrower Obligations"). However the parties hereto
agree and acknowledge that the preceding sentence shall not (A) limit any
contingent liability of StrandCo for payment of any of the Restated Borrower
Obligations which arises pursuant to the Guaranty Agreement executed on
August 10, 2005, by StrandCo, or (B) limit the Liens in favor of Lender granted
by StrandCo against the assets of StrandCo as a result of StrandCo becoming an
additional named "Borrower", which Liens shall secure payment of all Obligations
arising in connection with this Agreement, whether arising prior to the date
hereof and accordingly covered by the provisions of such Guaranty Agreement or
whether currently existing or hereafter arising. For purposes of determining on
or after the date hereof which Obligations outstanding constitute Restated
Borrower Obligations, all payments received by Lender from any Restated Borrower
on account of the Obligations shall be deemed to be applied first in payment of
the Restated Borrower Obligations until such time as the Restated Borrower
Obligations shall have been reduced to zero, and thereafter to the other
Obligations as hereinafter set forth and unless Borrower indicates to the
contrary in writing to Collateral Agent, all payments received by Collateral
Agent through the Dominion Account shall be deemed to be payments received by
Collateral Agent from Restated Borrower.

2.12 Reallocation of Loans and Commitments. On the date of the Second Amendment,
the "Revolving Credit Loans" held by each Existing Lender shall automatically,
and without any action on the part of any Person, be deemed to be respectively
Revolving Credit Loans under this Agreement, and each of the Lenders shall, by
assignments from each Existing Lender (which assignments shall be deemed to
occur automatically, and without the requirement for additional documentation,
on the date of the Second Amendment), acquire a percentage equal to the Total
Commitment Percentage of each Lender of the "Revolving Credit Loans" of each
Existing Lender outstanding immediately prior to the date of the Second
Amendment, and each of the Lenders shall, through the Collateral Agent, make
such other adjustments among themselves as shall be necessary, so that after
giving effect to such assignments and adjustments, the Lenders shall hold
hereunder Revolving Credit Loans (including Revolving Credit Loans outstanding
immediately prior to the date of the Second Amendment) in an amount not greater
than such Lender's Revolving Credit Commitment."

ARTICLE 2.6. Amendment of Section 4.1 of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment, a new
paragraph is added to the end of Section 4.1 as follows:

"As to Restated Borrower, the security interests granted by each Restated
Borrower in the Collateral are given in renewal, extension and modification of
the security interests previously granted to Collateral Agent by such Restated
Borrower; such prior security interests are not extinguished hereby; and the
ranking, perfection and priority of such prior security interests shall continue
in full force and effect."

ARTICLE 2.7. Amendment of Section 8.1(A) of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment,
Section 8.1(A) of the Loan Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:

"(A) Organization and Qualification. Each of MMI, Management and SRP is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Partnership is a limited partnership duly organized
and validly existing under the laws of the State of Delaware. StrandCo is a
limited liability company duly organized and validly existing under the laws of
the State of Delaware. Borrower has duly qualified and is authorized to do
business and is in good standing as a foreign corporation or partnership in all
states and jurisdictions where the character of its Properties or the nature of
its activities make such qualification necessary and where the failure to be so
qualified could reasonably be expected to cause a Material Adverse Effect; and
has not been known as or used any corporate, fictitious or trade names in the
past seven (7) years, except as disclosed on Exhibit E attached hereto and made
a part hereof."

ARTICLE 2.8. Amendment of Section 8.1(P) of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment,
Section 8.1(P) of the Loan Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:

"(P) Taxes. MMI's federal tax identification number is 74-1622891. Partnership's
federal tax identification number is 76-0650511. Management's federal tax
identification number is 33-0919811. SRP's federal tax identification number is
52-1719169. StrandCo's federal tax identification number is 71-0982363. StrandCo
GP's federal tax identification number is 71-0982357 StrandCo LP's federal tax
identification number is 71-0982361. Borrower and its Subsidiaries each has
filed all federal, state and local tax returns and other reports it is required
by law to file and has paid, or made provision for the payment of, all taxes,
assessments, fees and other governmental charges that are due and payable,
except and to the extent that such taxes, assessments, fees and other
governmental charges are being actively contested in good faith by appropriate
proceedings, Borrower maintains adequate reserves on its books therefor in
accordance with GAAP and the nonpayment thereof will not result in a lien upon
any Properties of Borrower other than a Permitted Lien. The provision for taxes
on the books of Borrower and its Subsidiaries are adequate for all years not
closed by applicable statutes, and for its current fiscal year."

ARTICLE 2.9. Amendment of Section 9.2(C) of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment, the
reference to "$17,000,000" in Section 9.2(C) of the Loan Agreement is deleted
and replaced with "$25,000,000".

ARTICLE 2.10. Amendment of Section 9.2(J) of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment,
Section 9.2(J) of the Loan Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:

"(J) Subsidiaries. Hereafter create or acquire any Subsidiary (other than SRP)
or divest itself of any material assets by transferring them to any Subsidiary
(including, without limitation, Management, the Partnership, SRP, StrandCo,
StrandCo GP and/or StrandCo LP); provided, however that Borrower may transfer
any assets to SRP upon the satisfaction, in Collateral Agent's sole
determination, of the conditions set forth in Section 5.03 of the First
Amendment."

ARTICLE 2.11. Amendment of Section 11.1(I) of the Loan Agreement. Effective upon
satisfaction of the conditions set forth in Article III of this Amendment,
Section 11.1(I) of the Loan Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:

"(I) Change of Ownership. (i) Parent shall cease to own and control,
beneficially and of record, all of the issued and outstanding capital stock of
Borrower, (ii) MMI shall cease to own and control, beneficially and of record,
all of the issued and outstanding capital stock of each of Management, SRP,
StrandCo GP and StrandCo LP, (iii) MMI or a wholly owned Subsidiary of MMI shall
cease to be the general partner of Partnership, (iv) Management or another
wholly owned Subsidiary of MMI shall cease to be the sole limited partner of
Partnership, (v) StrandCo GP shall cease to be the sole general partner of
StrandCo, (vi) StrandCo LP shall cease to be the sole limited partner of
StrandCo, unless, with respect to clauses (ii), (iii), (iv), (v) or (vi), any of
such are merged together or into MMI."

ARTICLE 2.12. Amendment of Section 13.10 of the Loan Agreement. Section 13.10 of
the Loan Agreement is hereby deleted in its entirety and the following
substituted in lieu thereof:

"13.10. Notice. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon a party hereto shall be in writing, and shall be
deemed to have been validly served, given or delivered (A) if sent by certified
or registered mail against receipt, three (3) Business Days after deposit in the
mail, postage prepaid, or, if earlier, when delivered against receipt, (B) if
sent by telegraphic notice, when delivered to the telegraph company, or (C) if
sent by any other method, upon actual delivery, in each case addressed as
follows:



If to Collateral Agent:

Fleet Capital Corporation

TX1-492-22-13

901 Main Street, 22nd Floor

Dallas, Texas 75202

Attention: Loan Administration Manager



w/ a courtesy copy to:

Patton Boggs LLP

2001 Ross Avenue

Suite 3000

Dallas, Texas 75201

Attention: R. Jeffery Cole, Esq.



If to Borrower:

MMI Products, Inc.

MMI Management Services LP

Ivy Steel & Wire, Inc.

MMI StrandCo, LP

400 N. Sam Houston Pkwy., E., Suite 1200

Houston, Texas 77060

Attention: President



MMI Management Inc.

231-A Lathrop Way

Sacramento, California 95815

Attention: President



w/a courtesy copy to:

Weil, Gotshal & Manges LLP

100 Crescent Court, Suite 1300

Dallas, Texas 75201-6950

Attention: Michael A. Saslaw, Esq.



If to Lenders:

Fleet Capital Corporation

5950 Sherry Lane

Suite 300

Dallas, Texas 75225

Attention: Loan Administration Manager



Transamerica Business Capital Corporation

c/o GE Corporate Financial Services

335 Madison Avenue, 11th Floor

New York, NY 10017

Attention: Aparup Sen



The CIT Group/Business Credit, Inc.

5420 LBJ Freeway, Suite 200

Dallas, Texas 75240

Attention: Regional Credit Manager

Facsimile No.: (972) 455-1090

or to such other address as each party may designate for itself by like notice
given in accordance with this Section 13.10; provided, however, that any notice,
request or demand to or upon Collateral Agent pursuant to Section 2.4 and
Section 3.4 shall not be effective until received by Collateral Agent."

ARTICLE 2.13. Amendment to Exhibits to the Loan Agreement. Upon the satisfaction
of the conditions set forth in Article III hereof, each of Exhibits D, E, G,and
P of the Loan Agreement is hereby supplemented or, as indicated, amended, by
Annex I hereto.

ARTICLE 2.14. Amendment of other Loan Documents. Effective as of the date
hereof, each of the Loan Documents (other than the Agreement) is hereby amended
to include StrandCo as a "Borrower" and as a "Guarantor", and each of StrandCo
GP and StrandCo LP as a "Guarantor", in each case as the context may require.

ARTICLE 3.
Conditions Precedent

ARTICLE 3.1. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lenders:

Collateral Agent shall have received on behalf of the Lenders, each in form and
substance satisfactory to Collateral Agent, in its sole discretion:

this Amendment, duly executed by Borrowers;

a Second Amended and Restated Revolving Credit Note payable to CIT in the amount
of its portion of the Revolving Credit Commitment duly executed by each
Borrower;

an Eleventh Amended and Restated Revolving Credit Note payable to Fleet in the
amount of its portion of the Revolving Credit Commitment duly executed by each
Borrower;

a Tenth Amended and Restated Revolving Credit Note payable to Transamerica in
the amount of its portion of the Revolving Credit Commitment duly executed by
each Borrower;

a Guaranty Agreement, duly executed by StrandCo;

a Guaranty Agreement, duly executed by StrandCo GP;

a Guaranty Agreement, duly executed by StrandCo LP;

a Security Agreement, duly executed by StrandCo GP and StrandCo LP;

a Second Amended and Restated Stock Pledge Agreement, duly executed by MMI and
pledging the capital stock of Management, SRP, StrandCo GP and StrandCo LP, and
stock powers, executed in blank, as to each certificate evidencing capital stock
in StrandCo GP and StrandCo LP owned by MMI;

a Stock Pledge Agreement, duly executed by StrandCo GP and StrandCo LP and
pledging the capital stock of StrandCo, and stock powers, executed in blank, as
to each certificate evidencing capital stock in StrandCo owned by StrandCo GP
and StrandCo LP;

a General Certificate of each Borrower and Guarantor, (A) (i) in the case of
StrandCo, StrandCo GP and StrandCo LP, attaching a copy of such entity's
constituent organizational documents and (ii) in the case of any other Borrower
and Guarantor, attaching a copy of any amendments to such Borrower's or
Guarantor's, as applicable, constituent organizational documents, (B)
acknowledging that such Borrower's or Guarantor's, as applicable, Board of
Directors (or analogous entity) has met and has adopted, approved, consented to
and ratified resolutions which authorize the execution, delivery and performance
by such Borrower or Guarantor, as applicable, of this Amendment and all Other
Agreements to which such Borrower or Guarantor, as applicable, is or is to be a
party, and (C) providing the names of the officers of such Borrower authorized
to sign this Amendment and each of the Other Agreements to which such Borrower
is or is to be a party hereunder (including the certificates contemplated
herein) together with specimen signatures of such officers;

an Officer's Closing Certificate, executed by each Borrower, certifying that (a)
the representations and warranties contained in the Loan Agreement and the
Fourth Amendment are true and correct in all material respects on and as of the
date hereof, (b) all conditions contained in the Loan Agreement required to be
satisfied on or before the date of the Fourth Amendment have been complied with
and presently are being complied with, and (c) no Default or Event of Default is
currently in existence;

the favorable, written opinion of Weil Gotshal & Manges LLP, counsel to each
Borrower and each Guarantor, regarding each Borrower, each Guarantor, this
Amendment and certain other Loan Documents, which opinion shall be acceptable to
counsel to Collateral Agent;

with respect to StrandCo, StrandCo GP and StrandCo LP, a copy of applicable
certificates of existence, good standing and/or authority to transact business
issued by the appropriate governmental official in the state in which each of
StrandCo, StrandCo GP, and StrandCo LP was incorporated and in each other state
in which each of StrandCo, StrandCo GP, and StrandCo LP is required to be
qualified;

UCC-1 Financing Statements, duly authorized by StrandCo, StrandCo GP, and
StrandCo LP, covering all of the Property of StrandCo, StrandCo GP, and StrandCo
LP, in form for filing in each appropriate jurisdiction;

a true, correct and complete copy of the Conversion Agreement, and a certificate
of the proper officers of Borrower certifying that the documents attached to
that certificate constitute a true, correct, and complete copy of such documents
and that all conditions precedent to the Conversion Agreement have been met or
waived, and that the Conversion Agreement has been consummated;

a Collateral Assignment of Conversion Agreement, duly executed by StrandCo
pursuant to which StrandCo shall collaterally assign its rights under the
Conversion Agreement;

a consent, ratification and release executed by Guarantors, in form and
substance satisfactory to Collateral Agent; and

such additional documents, instruments and information as Collateral Agent,
Lenders or their legal counsel may request.

The representations and warranties contained herein and in the Loan Agreement
and the Other Agreements, as each is amended hereby, shall be true and correct
as of the date hereof, as if made on the date hereof.

No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been specifically waived in writing by Lenders.

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Collateral Agent, Lenders and their
legal counsel.

ARTICLE 4.
No Waiver

ARTICLE 4.1. Nothing contained herein shall be construed as a waiver by
Collateral Agent or Lenders of any covenant or provision of the Loan Agreement,
the Other Agreements, this Amendment, or of any other contract or instrument
among Borrowers, Collateral Agent and/or Lenders, and the failure of Collateral
Agent or Lenders at any time or times hereafter to require strict performance by
Borrowers of any provision thereof shall not waive, affect or diminish any right
of Collateral Agent or Lenders to thereafter demand strict compliance therewith.
Collateral Agent and Lenders hereby reserve all rights granted under the Loan
Agreement, the Other Agreements, this Amendment and any other contract or
instrument among Borrowers, Collateral Agent and Lenders.

ARTICLE 5.
Ratifications, Representations and Warranties

ARTICLE 5.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the Other Agreements, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Agreement
and the Other Agreements are ratified and confirmed and shall continue in full
force and effect. Borrowers, Collateral Agent and Lenders agree that the Loan
Agreement and the Other Agreements, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

ARTICLE 5.2. Representations and Warranties. Each Borrower hereby represents and
warrants to Collateral Agent and Lenders that (a) the execution, delivery and
performance of this Amendment and any and all Other Agreements executed and/or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of such Borrower and will not violate the Certificate of
Incorporation or Bylaws of such Borrower; (b) the representations and warranties
contained in the Loan Agreement, as amended hereby, and any Other Agreement are
true and correct on and as of the date hereof and on and as of the date of
execution hereof as though made on and as of each such date; (c) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing, unless such Default or Event of Default has been specifically
waived in writing by Collateral Agent and Lenders; (d) such Borrower is in full
compliance with all covenants and agreements contained in the Loan Agreement and
the Other Agreements, as amended hereby; (e) no Existing Borrower has amended
its Certificate Incorporation or its Bylaws since the date of the execution of
the Loan Agreement; and (f) none of StrandCo, StrandCo GP, or StrandCo LP
currently own any Intellectual Property.

ARTICLE 5.3. Intellectual Property Security Agreement. In addition to any
covenants and agreements contained in the Loan Agreement, if StrandCo, StrandCo
GP, or StrandCo LP shall ever acquire or otherwise become the owner of
Intellectual Property, each of StrandCo, StrandCo GP, or StrandCo LP agrees to
thereafter promptly execute and deliver to Collateral Agent, in form and
substance satisfactory to Collateral Agent, such Intellectual Property security
agreements necessary or desirable, in the credit judgment of Collateral Agent,
in connection with the grant by StrandCo, StrandCo GP, and StrandCo LP to
Collateral Agent, for the benefit of Lenders, of a perfected first priority Lien
in all Intellectual Property of StrandCo, StrandCo GP, and StrandCo LP
(exclusive of any Intellectual Property of StrandCo, StrandCo GP, or StrandCo LP
which is registered under the laws of a country other than the United States).

ARTICLE 6.
Miscellaneous Provisions

ARTICLE 6.1. Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

ARTICLE 6.2. Reference to Loan Agreement. Each of the Loan Agreement and the
Other Agreements, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan Agreement, as amended hereby, are hereby amended so that
any reference in the Loan Agreement and such Other Agreements to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.

ARTICLE 6.3. Expenses of Collateral Agent and Lenders. As provided in the Loan
Agreement, each Borrower agrees to pay on demand all costs and expenses incurred
by Collateral Agent and Lenders in connection with the preparation, negotiation,
and execution of this Amendment and the Other Agreements executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Collateral Agent's and
Lenders' legal counsel, and all costs and expenses incurred by Collateral Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Loan Agreement, as amended hereby, or any Other Agreements, including,
without limitation, the costs and fees of Collateral Agent's and Lenders' legal
counsel.

ARTICLE 6.4. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

ARTICLE 6.5. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Collateral Agent, Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Collateral Agent.

ARTICLE 6.6. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument.

ARTICLE 6.7. Effect of Waiver. No consent or waiver, express or implied, by
Collateral Agent or Lenders to or for any breach of or deviation from any
covenant or condition by Borrowers shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty.

ARTICLE 6.8. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

ARTICLE 6.9. Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

ARTICLE 6.10. Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM COLLATERAL AGENT OR LENDERS. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND
LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 

ARTICLE 6.11. Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND
MAJORITY LENDERS.

[The Remainder of this Page Intentionally Left Blank]

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.

BORROWERS

:

MMI PRODUCTS, INC.

By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Secretary and Treasurer



MMI MANAGEMENT SERVICES LP


By: MMI PRODUCTS, INC.,
its General Partner

By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Secretary and Treasurer



MMI MANAGEMENT INC.



By: /s/ David Kelly
Name: David Kelly
Title: President



IVY STEEL & WIRE, INC.



By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Secretary and Treasurer



MMI STRANDCO, LP



By: MMI STRANDCO GP, LLC,
its General Partner

By: MMI PRODUCTS, INC.,
its General Partner

By: /s/ Mike Robertson
Name: Mike Robertson
Title: Secretary



LENDERS

:

FLEET CAPITAL CORPORATION

By: /s/ Hance VanBeber
Name: Hance VanBeber
Title: Senior Vice President



TRANSAMERICA BUSINESS
CAPITAL CORPORATION



By: /s/ Edward N. Parkes IV
Name: Edward N. Parkes IV
Title: Vice President



THE CIT GROUP/BUSINESS CREDIT, INC.

By: /s/ Kirk Wolverton
Name: Kirk Wolverton
Title: Vice President

COLLATERAL AGENT:

FLEET CAPITAL CORPORATION



By: /s/ Hance VanBeber
Name: Hance VanBeber
Title: Senior Vice President



CONSENT, RATIFICATION AND RELEASE

Each of the undersigned, hereby consents to the terms of the within and
foregoing Amendment, confirms and ratifies the terms of its guaranty agreement,
and acknowledges that its guaranty agreement is in full force and effect, that
it has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. EACH OF THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

GUARANTORS

:

MERCHANTS METALS HOLDING COMPANY

By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Secretary and Treasurer



MMI MANAGEMENT SERVICES LP


By: MMI PRODUCTS, INC.,
its General Partner

By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Secretary and Treasurer



MMI MANAGEMENT INC.



By: /s/ David Kelly
Name: David Kelly
Title: President



IVY STEEL & WIRE, INC.



By: /s/ Tammy R. Hinkle
Name: Tammy R. Hinkle
Title: Secretary and Treasurer



 